DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 02/16/2021.  Claim s27-33 and 35-70 are still pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 02/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10,117,162 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 27-33 and 35-70 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "process a frame comprising a network awareness networking (NAN) Cluster identification (NAN Cluster ID) associated with a NAN Cluster and a time offset associated with the NAN Cluster for synchronization with a time synchronization function (TSF) time of the NAN Cluster," and "causing the computing device to transmit consecutive NAN Discovery Beacons with a maximum interval time within 200 milliseconds," structurally and functionally interconnected with other limitations in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 16, 2021